Citation Nr: 0632284	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-38 707	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
Department of Veteran Affairs (VA) disability compensation 
benefits in the amount of $42,935.20.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel





INTRODUCTION

The veteran had verified active service from February 1964 to 
February 1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision of the Roanoke, Virginia, 
Regional Office (RO) Committee on Waivers and Compromises, 
which denied the veteran's request for waiver of recovery of 
an overpayment of disability compensation benefits in the 
amount of $42,935.20.  The veteran perfected a timely appeal 
of this determination to the Board.

It is noted that a February 2004 letter from a private 
attorney, Wayne M. Scriven, indicated that the attorney was 
representing the veteran in the appeal regarding the 
overpayment of compensation benefits.  In a May 2005 letter, 
the veteran indicated that he wanted the Disabled American 
Veterans to represent him with regard to this claim.  He did 
not however, submit the required Power of Attorney Form 
appointing that representative.  By letter dated in August 
2006, the Board requested that the veteran indicate who he 
wanted to represent him and to submit the appropriate Power 
of Attorney form, which was furnished with the letter.  It 
was indicated that if he did not respond, within 30 days, the 
Board would proceed without representation.  The veteran has 
not responded and the Board finds that it may proceed to the 
merits of the veteran's claim.  


FINDINGS OF FACT

1.  The veteran was incarcerated for a felony in March 2002, 
which the RO became aware of in August 2003.

2.  The veteran was at fault in the creation of the 
overpayment of disability benefits by virtue of his failure 
to timely report his incarceration while continuing to 
receive VA compensation; the VA is not at fault for the 
creation of the overpayment of disability benefits in the 
amount of $42,935.20.

3.  Reliance on VA compensation benefits would not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

4.  Recovery of the overpayment would defeat the purpose for 
which compensation benefits were awarded.

5.  Recovery of the overpayment of compensation benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities.

6.  The failure to repay the debt would result in unfair gain 
to the veteran. 


CONCLUSION OF LAW

Recovery of the overpayment of VA disability benefits in the 
amount of $42,935.20 is not against equity and good 
conscience.  38 U.S.C.A. § 5302(a)(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the VCAA do 
not apply to claims for waiver of recovery of overpayments.  
Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran seeks waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $42,935.20.

By rating action in July 1973, the RO granted entitlement to 
disability compensation benefits for multiple disabilities, 
effective March 1973.  The combined disability rating was 50 
percent.  By letter dated in November 1986, the veteran was 
notified that his compensation ward had been amended on the 
basis that his combined evaluation had been increased to 90 
percent.  A VA Form 21-8764 was sent as an attachment to the 
notice letter, which included notice of the effect 
incarceration would have on his compensation benefits.  
Specifically, the veteran was informed that if he were 
incarcerated for a felony, his compensation would be reduced 
upon incarceration in a Federal, State or local penal 
institution in excess of 60 days for conviction of a felony.  
It was indicated that the amount not payable may be 
apportioned to a spouse, dependant children or parents.  By 
rating action in March 1990, the combined disability rating 
was increased to 100 percent, effective from December 1987.  
Amended award letters sent to the veteran in February 1989, 
and April and July 1990, also attached VA Form 21-8764 
advising the veteran of the effect incarceration would have 
on his compensation benefits.

An August 2003 record of VA and Social Security 
Administration (SSA) Prisoner Computer Match shows that the 
veteran was confined to a county prison in March 2002.  It 
was noted that this information was reported to the SSA in 
November 2002.  Received in September 2003 is a Department of 
Corrections Inmate Status Information System record 
confirming that the veteran was incarcerated with a projected 
release date of August 2006.  A December 2003 VA Form 119, 
Report of Contact, shows that the RO contacted the prison 
where the veteran is incarcerated and confirmed that he was 
convicted of a felony with date of confinement in March 2002.  
The 61st day of incarceration was May 7, 2002.  

By letter dated in, the RO notified the veteran that, based 
on the notification of incarceration beginning in March 2002 
for a felony conviction, 38 U.S.C. Section 5313 required that 
his benefits would be reduced to 10 percent effective from 
the 61st day of confinement.  It was proposed that the 
reduction would be effective from May 7, 2002.  He was 
further notified if he had dependents, they would be paid 
some or all of the compensation withheld.  It was indicated 
that either he or his dependents must request such 
apportionment of benefits.

By letter dated in December 2003, the RO notified the veteran 
that his compensation benefits were reduced, effective the 
61st day of following incarceration for a felony conviction.  

The overpayment in question was created because the veteran 
did not notify the RO on his incarceration in March 2002.  He 
has paid compensation benefits at the 100 percent rate during 
the period from May 7, 2002 to November 30, 2003, when in 
fact he was entitled to compensation benefits at the 10 
percent rate during that period.  An overpayment in the 
amount of $42,935.20 was created.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2006).

The provisions of 38 U.S.C.A. § 5302(c) (West 2002) prohibit 
the waiver of a debt where there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2006) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

By decision dated in July 2004, the RO determined that waiver 
of recovery of the debt was not precluded as a result of 
fraud, misrepresentation of bad faith.  As a result, the 
Board's decision on appeal will be limited to the 
determination of whether or not waiver of recovery of an 
overpayment of compensation benefits is warranted on the 
basis of equity and good conscience.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2006).

"Equity and good conscience," will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2) Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3) Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4) Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5) Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6) Changing position to one's detriment.  
Reliance on Department of Veterans 
Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (2006).

Based on a review of the claims file and having considered 
the contentions of the veteran, it is clear that the veteran 
was at fault in the creation of the debt because of his 
failure to notify VA of his incarceration.  The record shows 
that the VA repeatedly sent the veteran VA Form 21-8764, 
attached to award letters, which clearly informed him that if 
he were incarcerated for a felony, his compensation benefits 
would be terminated beginning on the sixty-first day of such 
incarceration.    

Although the veteran has asserted that he was unaware of his 
duty to notify the VA of his incarceration, the record shows 
that he was notified of this requirement prior to his 
incarceration.  Since the overpayment at issue resulted 
solely from the veteran's failure to notify VA promptly of 
his incarceration, and since he continued to receive VA 
disability benefits to which he knew, or should have known, 
that he was not entitled, there is no basis to conclude that 
his actions did not overwhelmingly contribute to the creation 
of the debt.  No fault can be attributed to the VA with 
respect to the creation of the debt.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case the veteran was not entitled to 
additional disability compensation in excess of that paid at 
the 10 percent rate during the period from May 2002 to 
December 2003 due to his incarceration and, and recovery of 
the debt would not defeat the intended purpose of the 
benefits.

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he was not entitled.  The VA made 
erroneous payments of VA disability benefits based on 
incorrect information which the appellant failed to rectify, 
and he, in turn, benefited.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
In January 2004, the veteran submitted a financial status 
report indicating that he had no income but that the net 
monthly income of his spouse was $4,155.  He reported monthly 
expenses that are apparently attributable to his spouse, as 
he was incarcerated at that time.  He reported average 
monthly expenses for mortgage, food, utilities and heat, life 
and medical insurance, home maintenance, clothing and 
miscellaneous personal expenses totalled $2,911.  He also 
reported a total debt of $99,250 for installment contracts 
and other debts with a monthly payment of $3,258.  He 
indicated that he owned real estate valued at $230,000.  

With respect to undue hardship, the record shows that the 
veteran is incarcerated with a release date of August 2006.  
The record does not indicate if the veteran was released in 
August 2006.  During the period of incarceration, however, 
the prison provides his basic necessities.  While he might 
not be able to immediately pay the debt, it is not shown that 
future payment of the debt, perhaps after release from 
prison, will deprive him of necessities of life.  Upon 
release he will be entitled to his full compensation benefits 
and he has indicated that his spouse is employed.  The 
financial status report indicated that his expenses were more 
than his income.  It indicated that $3,258 of the total 
$6,169 in expenses was due to payment to private creditors.  
The debt to the government is of equal importance and there 
is no reason that the veteran should no accord the government 
the same consideration that he accords his private creditors.  
The veteran has failed to show that he is unable to provide 
for the basic necessities.  It is to be emphasized that this 
does not mean that some sacrifice on the part of the veteran 
would not be required; however, absent a finds that the 
ability to provide for life's basic necessities would be 
endangered, it may not be held that financial hardship would 
result.  Therefore, undue hardship is not shown.    

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the veteran in the 
creation of the debt with no fault on the part of the VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the veteran's 
detriment.  Further, there would be unjust enrichment.  It is 
recognized that the elements as discussed are not all 
inclusive; however, the veteran has not advanced any other 
facts which would be of any significance in applying the 
equity and good conscience standard.  Having considered all 
of the equities in this case, the Board concludes that waiver 
of recovery of the overpayment of disability benefits in the 
amount of $42,530.20 is not warranted.


ORDER

Waiver of recovery of the overpayment of VA disability 
benefits in the amount of $42,935.20 is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


